Citation Nr: 1112509	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-28 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for foot fungus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to July 1985.  He had subsequent service in the Army Reserves from July 16, 1985 to July 15, 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claims for PTSD, depression and foot fungus.  The RO in Atlanta, Georgia, currently has jurisdiction of the claims.  

During the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claims for service connection for PTSD and depression have been recharacterized as shown on the title page.

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a personal hearing in February 2011.  A transcript of the hearing is of record.  

The reopened claim for service connection for an acquired psychiatric disorder, claimed as PTSD and depression, and the claim for service connection for foot fungus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1987 rating decision denied a claim for service connection for a nervous condition on the basis that such a condition was not shown by the evidence of record.  

2.  Additional evidence submitted since March 1987 on the issue of service connection for an acquired psychiatric disorder, claimed as PTSD and depression, is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1987 rating decision that denied the claim for service connection for a nervous condition is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

2.  New and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, claimed as PTSD and depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for an acquired psychiatric disorder, claimed as PTSD and depression.  The RO has treated the claim as an original claim for service connection rather than as a claim to reopen and has continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran filed an original claim in August 1985 seeking service connection for a nervous condition.  See VA Form 21-526.  A rating decision issued in March 1987 denied the claim on the basis that such a condition was not shown by the evidence of record.  The RO notified the Veteran of the March 1987 rating decision by letter dated March 31, 1987, but he did not appeal.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.129 (a) (1986) (a notice of disagreement (NOD) shall be filed within one year from the date of mailing of notification of the initial review or determination; otherwise, that determination will become final).  An unappealed determination of the AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2010).

The Veteran filed a claim to reopen in December 2005, claiming entitlement to service connection for PTSD and depression, and this appeal ensues from the November 2006 rating decision issued by the RO in Huntington, West Virginia, which treated the claims as original claims and denied them both.  

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  If the claimant presents new and material evidence, however, the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final decision of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

To establish service connection for PTSD, there must be a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link between current symptoms and an in-service stressor as shown by medical evidence; and credible supporting evidence that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence before the RO in March 1987 included the Veteran's August 1985 VA Form 21-526, in which he asserted that he had a nervous condition that began in June 1985.  The evidence before the RO also included the Veteran's service treatment records, which are devoid of reference to complaint of, or treatment for, any psychiatric disorders but reveal that the Veteran had several admissions due to abuse of alcohol.  See e.g., September 1984 medical record; February 1985 health record; February 1985 inpatient treatment record cover sheet; February 1985 narrative summary.  Lastly, the evidence before the RO in March 1987 also included two VA compensation and pension (C&P) examination reports.  An August 1986 examination report reveals that the Veteran reported he was "nervous" between June 1985 and October 1985.  An Axis I diagnosis of alcoholism by history in partial remission was made at the time of a November 1986 special psychiatric C&P examination.  The Board notes that that there was no evidence before the RO in March 1987 that the Veteran had a psychiatric disorder.  

The evidence added to the record since March 1987 includes a January 2010 VA C&P examination report, which reveals Axis I diagnoses of PTSD and major depressive disorder, seasonal pattern.  This evidence was not previously of record and is thus considered new.  It is also considered material as it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented since the last final denial of the Veteran's claim, the claim for service connection for an acquired psychiatric disorder, claimed as PTSD and depression, is reopened for review on the merits.  For the reasons discussed below, additional development of the evidence is needed to decide the reopened claim.

VA has a duty to notify claimants for VA benefits of information necessary to complete and support a claim and to assist claimants in the development of evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  With regard to claims to reopen finally disallowed claims, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new and material evidence has been submitted has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error and analysis of whether VA has satisfied its other duties to notify and assist is not in order.


ORDER

The claim for service connection for an acquired psychiatric disorder, claimed as PTSD and depression, is reopened.  To this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in regards to the reopened claim, as well as the other claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), are met.

In regards to the claim for an acquired psychiatric disorder, the Veteran essentially contends that he has PTSD as a result of seeing his mother shoot and kill his father on February 14, 1974 when he was 16 years old and that this pre-existing condition was exacerbated by his drugging and subsequent kidnapping, which he alleges occurred in a nightclub in Ludwigsburg, Germany, sometime between March and May in 1978.  The Veteran also asserts that the kidnapping was followed by episodes of violence and uncontrolled drinking habits.  See February 2006 VA Form 21-0781; NOD; September 2008 VA Form 9; February 2011 transcript.  

As noted above, the Veteran underwent a VA C&P examination in August 1986, at which time he reported he was "nervous" between June 1985 and October 1985.  Also noted above, the Veteran underwent a VA C&P examination in January 2010, at which time Axis I diagnoses of PTSD and major depressive disorder, seasonal pattern, were made.  Although the January 2010 VA examiner was asked to provide an opinion as to whether the Veteran's in-service treatment for alcohol abuse was sufficient to indicate that the claimed in-service stressor occurred (to which she responded she was not able to answer without resorting to mere speculation), the examiner was not asked, and did not provide, an opinion regarding the etiology of the Veteran's diagnosed psychiatric disorders.  Given the evidence as described above, this must be accomplished on remand.  

As for the Veteran's claim for service connection for a foot fungus, review of the claims folder reveals that he reported foot trouble at the time of an undated report of medical history that appears to have been conducted some time after February 1985.  No specific findings related to this complaint were made, however.  In support of his claim, the Veteran asserts that he developed a foot fungus while stationed in Germany and was treated while stationed in Ft. Lewis, Washington, between 1981 and 1982.  He indicates that the condition continued throughout service and after his discharge from service, has worsened over the years, and has spread to other toenails on both feet.  See September 2008 VA Form 9; February 2011 transcript.

Pursuant to 38 C.F.R. § 3.159(c)(4) (2010), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the in-service notation of foot trouble and the assertions made by the Veteran, the Board finds that a medical examination is necessary for the purpose of determining whether the Veteran has a current foot disorder that is related to service.  Recent VA treatment records should also be obtained.

Finally, additional private treatment records should be obtained (as specified below) and the Veteran should be provided a development letter addressing claims for PTSD based on in-service personal assault.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a development letter addressing claims for PTSD based on in-service personal assault.  See 38 C.F.R. § 3.304(f)(4).

2.  Obtain the Veteran's treatment records from the VA Medical Center in Atlanta, dated since June 2008.  

3.  Make arrangements to obtain the Veteran's private treatment records from:  (a) his hospitalization in 1992 when he attempted suicide; (b) from San Mateo Hospital; and (c) from Kaiser in Redwood City, CA, to include from Stephen Kallison of the psychiatric department, dated from 1996 to 1999.

4.  Thereafter, schedule the Veteran for an appropriate VA examination in conjunction with his claim for service connection for foot fungus.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

The examiner should identify all skin disorders involving the Veteran's feet.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current skin disorder involving the Veteran's feet had its onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's complaints of continuity of symptomatology since service.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA psychiatric examination.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

The examiner should identify all current psychiatric disorders.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current psychiatric disorder had its clinical onset during active service or is related to the Veteran's military service.  In providing this opinion, the examiner should acknowledge the Veteran's complaints of nervousness in 1985 and review the November 1986 VA psychiatric examination.

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

6.  When the foregoing development has been completed, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If either of the requested examinations does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.

7.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims 

for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


